DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (U.S. Publication No. 20200173964) in view of Hall (U.S. Publication No. 20170284971) and Johnson (U.S. Patent No. 5009104) and Meier (U.S. Patent No. 7010980).
	Hudson teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer in communication with a processor and a display means; wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object; wherein the ultrasonic transducer is operable to scan the test object at a plurality of points along a surface of the test object to produce scan data (Paragraphs 42-43); wherein the scan data is used to generate a plurality of A-scans (Paragraph 43).
Hudson is silent about wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly and generate an average A-scan representing an average amplitude of the received ultrasonic waves at each point in time and wherein the processor is operable to determine a cure state of at least one layer of the test object based on the average A-scan.
Hall teaches wherein the ultrasonic transducer (As shown in Fig.6) is disposed within a coupling fluid- filled chamber of a transducer housing assembly (Paragraphs 97-98).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to dispose Djordjevic’s ultrasonic transducer within a coupling fluid-filled chamber because it would increase accuracy of Bergman’s ultrasonic transducer.
The combination of Hudson and Hall is silent about generate an average A-scan representing an average amplitude of the received ultrasonic waves at each point in time and wherein the processor is operable to determine a cure state of at least one layer of the test object based on the average A-scan.
Johnson teaches generate an A-scan representing an amplitude of the received ultrasonic waves at each point in time and wherein the processor is operable to determine a cure state of at least one layer of the test object based on the A-scan (Column 6, lines 14-21).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to use ultrasonic amplitude in Hudson’s device to determine a cure state of the object in Hudson’s invention because it would allow Hudson’s device to monitor curing process in the object.
	The combination of Hudson, Hall and Johnson is silent about the A-scan is an average A-scan.
	Meier teaches the A-scan is an average A-scan (Column 2, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to use an average A-scan in Hudson’s device to determine a cure state of the object in Hudson’s invention because average A-scan could remove/reduce noises in the measurement signals.
	Regarding claim 2, the combination of Hudson, Hall, Johnson and Meier teaches all the features of claim 1 as outlined above, Meier further teaches wherein the processor is operable to determine the cure state of more than one layer of the test object simultaneously (Column 4, line 49 to column 5, line 24).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to determine cure state in multiple layers in Hudson’s invention because it would provide a better understanding of the cure state of the entire object.
Regarding claim 3, the combination of Hudson, Hall, Johnson and Meier teaches all the features of claim 1 as outlined above, Hudson further teaches wherein the ultrasonic transducer scans the test object while both the ultrasonic transducer and the test object are within a controlled thermal environment wherein the test object is being manufactured (Paragraph 36).
Regarding claim 4, the combination of Hudson, Hall, Johnson and Meier teaches all the features of claim 3 as outlined above, Hudson further teaches wherein temperature settings of the controlled thermal environment are adjusted based on the cure state of the at least one layer (Paragraph 44).
Regarding claim 5, the combination of Hudson, Hall, Johnson and Meier teaches all the features of claim 1 as outlined above, Meier further teaches wherein the at least one layer of the test object is not the layer closest to the ultrasonic transducer (Column 4, line 49 to column 5, line 24).
Regarding claim 6, the combination of Hudson, Hall, Johnson and Meier teaches all the features of claim 1 as outlined above, Meier further teaches wherein the ultrasonic transducer operates at a frequency between about 2.25 MHz and about 15 MHz (Column 4, lines 10-13).
Regarding claim 7, the combination of Hudson, Hall, Johnson and Meier teaches all the features of claim 1 as outlined above, the combination of Hudson, Hall, Johnson and Meier is silent about wherein the system is operable to produce a 3D graphical image indicating areas of the test object that are undercured, overcured, or properly cured.
However, use ultrasonic transducer to generate 3Dimage is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to generate a 3D image indicating areas of the test object that are undercured, overcured, or properly cured, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, the combination of Hudson, Hall, Johnson and Meier teaches all the features of claim 1 as outlined above, Johnson further teaches wherein the processor is operable to determine the cure state of the test object as a whole (Abstract).
Regarding claim 9, Hudson teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer in communication with a processor and a display means; wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a specific location on a test object to produce scan data; wherein the scan data is used to generate a plurality of A-scans (Paragraphs 42-43). 
Hudson is silent about a plurality of ultrasonic transducers. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a plurality of ultrasonic transducers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Hudson is silent about generate an average A-scan representing an average amplitude of the received ultrasonic waves at each point in time, wherein the processor is operable to determine a cure state of at least one layer of the test object based on the average A-scan.
Johnson teaches generate an A-scan representing an amplitude of the received ultrasonic waves at each point in time and wherein the processor is operable to determine a cure state of at least one layer of the test object based on the A-scan (Column 6, lines 14-21).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to use ultrasonic amplitude in Hudson’s device to determine a cure state of the object in Hudson’s invention because it would allow Hudson’s device to monitor curing process in the object.
	The combination of Hudson, Hall and Johnson is silent about the A-scan is an average A-scan.
	Meier teaches the A-scan is an average A-scan (Column 2, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to use an average A-scan in Hudson’s device to determine a cure state of the object in Hudson’s invention because average A-scan could remove/reduce noises in the measurement signals.
Regarding claims 10-16, the claims are commensurate in scope with the above claims 1-8, and are rejected for the same reasons as set forth above.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (U.S. Publication No. 20200173964) in view of Johnson (U.S. Patent No. 5009104) and Meier (U.S. Patent No. 7010980) and Saunders (U.S. Patent No. 6490501) and Hall (U.S. Publication No. 20170284971).
Regarding claim 17, Hudson teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer in communication with a processor and a display means; wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a specific location on a test object to produce scan data; wherein the scan data is used to generate a plurality of A-scans (Paragraphs 42-43). 
Hudson is silent about a plurality of ultrasonic transducers. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a plurality of ultrasonic transducers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Hudson is silent about generate an average A-scan representing an average amplitude of the received ultrasonic waves at each point in time, wherein the processor is operable to determine a cure state of at least one layer of the test object based on the average A-scan; and wherein the cure state of the at least one layer of the test object is obtained by comparison to a differential scanning calorimetry (DSC) calibration curve.
Johnson teaches generate an A-scan representing an amplitude of the received ultrasonic waves at each point in time and wherein the processor is operable to determine a cure state of at least one layer of the test object based on the A-scan (Column 6, lines 14-21).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to use ultrasonic amplitude in Hudson’s device to determine a cure state of the object in Hudson’s invention because it would allow Hudson’s device to monitor curing process in the object.
	The combination of Hudson, Hall and Johnson is silent about the A-scan is an average A-scan; and wherein the cure state of the at least one layer of the test object is obtained by comparison to a differential scanning calorimetry (DSC) calibration curve.
	Meier teaches the A-scan is an average A-scan (Column 2, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to use an average A-scan in Hudson’s device to determine a cure state of the object in Hudson’s invention because average A-scan could remove/reduce noises in the measurement signals.
The combination of Hudson, Johnson and Meier is silent about wherein the cure state of the at least one layer of the test object is obtained by comparison to a differential scanning calorimetry (DSC) calibration curve.
Saunders teaches wherein the cure state of the at least one layer of the test object is obtained by comparison to a differential scanning calorimetry (DSC) calibration curve (Column 3, lines 15-27).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to use DSC Hudson’s device to determine a cure state of the object in Hudson’s invention because DSC is more accurate.
	Regarding claims 18-20, the claims are commensurate in scope with the above claims 1, 3, 6, and are rejected for the same reasons as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861